            Case 1:20-cv-04058-LLS Document 6 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GLICKSTEIN; G ASSET
MANAGEMENT,

                                 Plaintiffs,
                                                                 20-CV-4058 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
DREW NADLER; ANGIE NADLER;
HARRY NADLER; LONGFORD
ASSOCIATES,

                                 Defendants.

         By order dated June 20, 2020, the Court dismissed this action for lack of subject matter

jurisdiction, and because the complaint appeared to be incomplete, granted Plaintiff sixty days’

leave to file an amended complaint. Plaintiff has not filed an amended complaint.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the action is

dismissed under Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff. Plaintiff has consented to receive electronic service of Court documents. (ECF No. 3.)

SO ORDERED.

Dated:     October 2, 2020
           New York, New York

                                                             LOUIS L. STANTON
                                                                  U.S.D.J.
